DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 3 is objected to because of the following informalities:  the limitation “the discharge opening is formed on at least one of an upper wall and a rear wall of the case” in lines 4-5 is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as  “the discharge opening is formed on at least one of an upper wall or a rear wall of the case”.  Appropriate correction is required.
3.	Claim 5 is objected to because of the following informalities:  the limitation “further comprising at least one of an intake air guide portion configured to guide, to the radiator, external air taken into the case from the intake opening, and a discharge air guide portion configured to guide the external air passing through the radiator to the discharge opening” in lines 1-4 is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as  “further comprising at least one of an intake air guide portion configured to guide, to the radiator, external air taken into the case from the intake opening, or a discharge air guide portion configured to guide the external air passing through the radiator to the discharge opening”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsychkov et al. (WO 2015/137869).
Regarding claim 1, Tsychkov discloses a vehicle battery pack (abstract, Fig. 1) comprising: a battery(electric energy storage device 7b, Fig. 3, p. 7, lines 16-21); a radiator(radiator 8b, Fig. 3, p. 8, lines 1-5); a passage via which the battery is connected to the radiator(line circuit 8e, Fig. 3, p. 8, lines 10-11); a pump configured to circulate coolant between the battery and the radiator through the passage (pump 8d, Fig. 3, p. 8, lines 9-10); and a case in which the battery, the radiator, the passage, and the pump are accommodated(first unit 7 and second unit 8, Fig. 3), the case having an intake opening and a discharge opening for external air(radiator 8b forms at least a part of an external side of the second unit 8, Fig. 3, p. 8, lines 1-2).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsychkov et al. (WO 2015/137869) as applied to claim 1 above.
Regarding claim 2, Tsychkov discloses all of the claim limitations as set forth above. Tsychkov  discloses in a state where the radiator is provided in a vehicle(Figs. 1-3), radiator 8b forms at least a part of an external side of the second unit 8 (Fig. 3, p. 8, lines 1-2),  radiators 8b are generally made of a metal material with good heat transferring characteristics, such as for example aluminum,  have a construction, which is very well suited to be deformed and absorb kinetic energy in a collision (p. 9, lines 24-28) but does not explicitly disclose the radiator is placed in such a posture that a front face of the radiator faces downward in a vehicle up-down direction, and a back face of the radiator faces upward in the vehicle up-down direction.
It would have been obvious to one of ordinary skill in the art to modify Tsychkov to the radiator is placed in such a posture that a front face of the radiator faces downward in a vehicle up-down direction, and a back face of the radiator faces upward in the vehicle up-down direction in order to provide a deformation absorbing kinetic energy in a collision, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04 (VI-C).
Regarding claim 3, Tsychkov discloses all of the claim limitations as set forth above. Tsychkov further discloses the case is provided below a floor of the vehicle(Fig. 1); the intake opening is formed on a lower wall of the case(Figs. 1-3); and the discharge opening is formed on at least one of an upper wall or a rear wall of the case(Figs. 1-3).
10.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsychkov et al. (WO 2015/137869)  as applied to claim 1 above, and further in view of Murata (US 2010/0112429).
Regarding claim 8, Tsychkov discloses all of the claim limitations as set forth above. Tsychkov  discloses the battery includes a battery module configured such that a plurality of battery cells is electrically connected to each other(p. 2, lines 10-11), and a housing in which the battery module is accommodated (p. 7, lines 16-19) but does not disclose in a state where the battery module is immersed in the coolant.
Murata teaches an electricity storage device in which an enclosed container contains an electricity storage unit and a coolant for cooling the electricity storage unit([0002]). Murata teaches an electricity storage device having excellent capability to dissipate heat from coolant([0012]).  Murata teaches a housing (container body 13, Fig. 2, [0034]) in which the battery module (battery pack 12, Fig. 2) is accommodated in a state where the  battery module is immersed in the coolant(coolant 23, Fig. 2).
It would have been obvious to one of ordinary skill in the art to provide the battery pack of Tsychkov, in a state where the battery module is immersed in the coolant as taught by Murata in order to have excellent capability to dissipate heat from coolant.
Allowable Subject Matter
11.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is  the radiator is placed in a posture inclined forward toward a front side in a vehicle front-rear direction when the radiator is viewed from a vehicle width direction.
In the instant invention, this accordingly causes the external air (travel wind) to easily hit the radiator, the external air flowing into the case toward the upper side in the vehicle up-down direction and the rear side in the vehicle front-rear direction from the intake opening of the case placed below the radiator in the vehicle up-down direction([0013] US 2021/0234213).
Tsychkov discloses the radiator is placed in a posture (Figs. 1-3) but does not disclose, teach or render obvious inclined forward toward a front side in a vehicle front-rear direction when the radiator is viewed from a vehicle width direction.
12.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the objection set forth in this Office Action on claim 5 is overcome.
In particular, the allowable limitation is further comprising at least one of an intake air guide portion configured to guide, to the radiator, external air taken into the case from the intake opening, or a discharge air guide portion configured to guide the external air passing through the radiator to the discharge opening.
In the instant invention, in a case where the intake air guide portion is provided, the external air taken into the case from the intake opening of the case can be successfully guided to the radiator by the intake air guide portion and where the discharge air guide portion is provided, the external air passing through the radiator can be successfully guided to the discharge opening of the case by the discharge air guide portion([0015]).
Tsychkov does not disclose, teach or render obvious further comprising at least one of an intake air guide portion configured to guide, to the radiator, external air taken into the case from the intake opening, or a discharge air guide portion configured to guide the external air passing through the radiator to the discharge opening.
13.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is comprising: a compressor configured to compress refrigerant; a condenser configured to condense the refrigerant; a heat exchanger configured to perform heat exchange between the refrigerant and the coolant; and a liquid heater configured to heat the coolant, wherein the compressor, the condenser, the heat exchanger, and the liquid heater are accommodated in the case.
In the instant invention, the refrigerant is compressed by the compressor, the refrigerant is condensed by the condenser, and heat exchange is performed between the refrigerant and the coolant in the heat exchanger and  it is possible to sufficiently cool down the coolant([0017]).
Tsychkov does not disclose, teach or render obvious comprising: a compressor configured to compress refrigerant; a condenser configured to condense the refrigerant; a heat exchanger configured to perform heat exchange between the refrigerant and the coolant; and a liquid heater configured to heat the coolant, wherein the compressor, the condenser, the heat exchanger, and the liquid heater are accommodated in the case.
14.	 Claim 7 is objected to as being dependent upon allowable claims, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724